*557Ox Application for Rehearing.
Fenner, J.
Appellees call our attention to the omission in the judgment of any allowance of interest, and to their prayer for an amendment in this respect. As they failed to refer to this'matter in their briefs, it escaped our notice. They are, however, só clearly entitled to interest, at least from judicial demand in this suit, that the matter cannot admit of controversy, and we may amend our judgment-to that extent without a rehearing. 33 Ann. 190.
It is, therefore, ordered that our former decree herein be amended by amending the judgment appealed from in so far as to grant legal interest on the amounts allowed therein from judicial demand, viz.,. July 16th, 1883; and that otherwise it remains undisturbed, and that-the rehearing applied for by appellant be refused.